DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 02, 2021 has been entered.

Remarks
Pending claims for reconsideration are claims 1-20. Applicant has
Amended claims 1, 11, and 18. 


Allowable Subject Matter
Claims 1-20 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 11, and 18:
The primary prior art applied in the Final Office action Ripoll et al. (U.S. 2016/0028767 A1) discloses determining where a function requires stack cookie protection or not and updating the cookie if it required (Para 0065-0071).


A previously cited prior art Cowan et al. (NPL: Stack Guard: Automatic Adaptive Detection and Prevention of Buffer-Overflow Attacks) discloses checking for canary word in a function and patched are added to the function and compiled with StackGurad (Section 3.1). 

A newly found prior art Tshouva et al. (U.S. 2020/0125378 A1) discloses: 
…generating intermediate code files adjusted to prevent return oriented programming exploitation, comprising receiving compiled intermediate code file( s) comprise a plurality of routines and adjusting them prior to generation of a respective executable file for execution by one or more processor. The adjusting comprising analyzing a symbol table of the intermediate code file(s) to identify a beginning address of each of the routines, analyzing each of the routines to identify indirect branch instructions in the routines, and replacing each detected indirect branch instruction with invocation of a verification code segment configured to verify that the respective indirect branch instruction points to the beginning address of one of the routines (Abstract).

However the prior arts alone or in combination fails to teach or suggest the claimed limitation of independent claims 1, 11, and 18 “...determining, based on a binary static analysis of the function, that the function does not incorporate stack cookie protection, updating the function to incorporate stack cookie protection, resulting in an updated function, and compiling source code with the updated function, resulting in an updated compiled binary file” along with other limitations independent claims 1, 11, and 18.

The dependent claims 2-10, 12-17, and 19-20 which are dependent on the above independent claims 1, 11, and 18 being further limiting to the independent claim, definite and enabled by the specification are also allowed.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/SAMSON B LEMMA/Primary Examiner, Art Unit 2498